Exhibit 10.5
JONES SODA CO.
2011 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTICE
     Jones Soda Co. (the “Company”) hereby grants to you a Restricted Stock Unit
Award (the “Award”). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”) and in the
Restricted Stock Unit Award Agreement and the Jones Soda Co. 2011 Incentive Plan
(the “Plan”), which are incorporated into the Award Notice in their entirety.
Participant:
Grant Date:
Number of Restricted Stock Units:
Vesting Schedule:
Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Unit Award Agreement and the
Plan. You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Unit Award Agreement and the Plan set forth the entire
understanding between you and the Company regarding the Award and supersede all
prior oral and written agreements on the subject.

     
JONES SODA CO.
  PARTICIPANT
 
   
 
   
By:
 
  [Name] 
Title:
   
 
   

Attachments:
1. Restricted Stock Unit Award Agreement

 



--------------------------------------------------------------------------------



 



JONES SODA CO.
2011 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”)
and this Restricted Stock Unit Award Agreement (this “Agreement”), Jones Soda
Co. (the “Company”) has granted you a Restricted Stock Unit Award (the “Award”)
under its 2011 Incentive Plan (the “Plan”) for the number of Restricted Stock
Units indicated in your Award Notice. Capitalized terms not explicitly defined
in this Agreement but defined in the Plan have the same definitions as in the
Plan.
     The details of the Award are as follows:
1. Vesting
     The Award will vest and become payable according to the vesting schedule
set forth in the Award Notice (the “Vesting Schedule”). One share of the
Company’s Common Stock will be issuable for each Restricted Stock Unit that
vests. Restricted Stock Units that have vested and are no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Units.” Restricted Stock Units that have not vested and remain subject to
forfeiture under the Vesting Schedule are referred to herein as “Unvested
Units.” The Unvested Units will vest (and to the extent so vested cease to be
Unvested Units remaining subject to forfeiture) in accordance with the Vesting
Schedule (the Unvested and Vested Units are collectively referred to herein as
the “Units”). As soon as practicable after Unvested Units become Vested Units,
but in no event later than forty-five days after vesting, the Company will
settle the Vested Units by issuing to you one share of the Company’s Common
Stock for each Vested Unit.
2. Termination of Service
     Unless the Committee determines otherwise prior to your Termination of
Service, all Unvested Units will immediately be forfeited to the Company upon
your Termination of Service without payment of any consideration to you.
3. Consideration for Award
     The Company acknowledges your payment of full consideration for the Award
in the form of services previously rendered and/or services to be rendered
hereafter to the Company (in either case, in an amount equal to no less than the
aggregate par value of the shares of the subject to the Award).
4. Securities Law Compliance
     4.1 You represent and warrant that you (a) have been furnished with a copy
of the Plan and all information which you deem necessary to evaluate the merits
and risks of receipt of the Award, (b) have had the opportunity to ask questions
and receive answers concerning the information received about the Award and the
Company, and (c) have been given the

 



--------------------------------------------------------------------------------



 



opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
     4.2 You hereby agree that you will in no event sell or distribute all or
any part of the shares of the Company’s Common Stock that you receive pursuant
to settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration.
     4.3 You confirm that you have been advised, prior to your receipt of the
Award, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act.
     4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
5. Transfer Restrictions
     Any sale, transfer, assignment, pledge, encumbrance, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of Units will be strictly prohibited and void.
6. No Rights as Shareholder
     You will not have voting or other rights as a shareholder of the Company
with respect to the Units.
7. Independent Tax Advice
     You acknowledge that determining the actual tax consequences to you of
receiving or disposing of the Units and Shares issued thereunder may be
complicated. These tax consequences will depend, in part, on your specific
situation and may also depend on the resolution of currently uncertain tax law
and other variables not within the control of the Company. You are aware that
you should consult a competent and independent tax advisor for a full
understanding of the specific tax consequences to you of receiving the Units and
receiving or disposing of the Shares. Prior to executing this Agreement, you
either have consulted with a competent tax advisor independent of the Company to
obtain tax advice concerning the receipt of the Units and the receipt or
disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.

-2-



--------------------------------------------------------------------------------



 



8. Book Entry Registration of Shares
     The Company may issue the Shares by registering the Shares in book entry
form with the Company’s transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company’s transfer agent and in
the book entry system.
9. Tax Withholding
     You agree to make arrangements satisfactory to the Company for the payment
of any federal, state, local or foreign withholding tax obligations in
connection with this Award (e.g., at vesting and/or upon receipt of the Shares)
and you acknowledge that the Company may refuse to issue any Shares to you until
you satisfy such withholding tax obligations. You may satisfy such withholding
obligation by any of the following means or a combination thereof: (a) tendering
a cash payment to the Company, (b) having the Company withhold an amount from
any cash amount otherwise due or become due from the Company to you, (c) having
the Company withhold a number of shares of the Company’s Common Stock that would
otherwise become issuable under the Award (up to the employer’s minimum tax
withholding rate) or (d) surrendering to the Company already owned shares of the
Company’s Common Stock (up to the employer’s minimum required tax withholding
rate). Notwithstanding the previous sentence, you acknowledge and agree that the
Company and any Related Company have the right to deduct from payments of any
kind otherwise due to you any federal, state or local taxes of any kind required
by law to be withheld with respect the Award.
10. General Provisions
     10.1 Assignment. The Company may assign its rights under this Agreement at
any time, whether or not such rights are then exercisable, to any person or
entity selected by the Company’s Board of Directors, including, but not limited
to, one or more of the Company’s shareholders.
     10.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
     10.3 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.
     10.4 Agreement Is Entire Contract. This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede all prior oral or written agreements on the
subject. This Agreement is made pursuant to the provisions of the Plan and will
in all respects be construed in conformity with the express terms and provisions
of the Plan.

-3-



--------------------------------------------------------------------------------



 



     10.5 Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Agreement and agreed in writing to join herein and be
bound by the terms and conditions hereof.
     10.6 No Employment or Service Contract. Nothing in this Agreement will
affect in any manner whatsoever the right or power of the Company, or a Related
Company, to terminate your employment or services on behalf of the Company, for
any reason, with or without Cause.
     10.7 Section 409A Compliance. Payments made pursuant to this Agreement and
the Plan are intended to qualify for an exception from or comply with
Section 409A of the Code. Notwithstanding any other provision in this Agreement
and the Plan to the contrary, the Company, to the extent it deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to unilaterally amend or modify this Agreement and/or the Plan so that the Award
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representations that the Award
shall be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the Award.
     10.8 Counterparts. This Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.
     10.9 Governing Law. To the extent not otherwise governed by the last of the
United States, this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Washington without giving effect
to principles of conflicts of law.
     [Sections 11 and 12 are for non-U.S. employees:]
11. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation.
     In accepting the Award, you acknowledge, understand and agree that (a) the
Plan is established voluntarily by the Company, it is discretionary in nature,
and may be amended, suspended or terminated by the Company at any time; (b) the
grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if have been granted repeatedly in the past; (c) all
decisions with respect to future Award grants, if any, will be at the sole
discretion of the Company; (d) you are voluntarily participating in the Plan;
(e) the Award and any Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company, and which is outside the scope of your service
contract, if any; (f) the Award and any Shares acquired under the Plan are not
intended to replace any compensation; (g) the Award and any Shares acquired
under the Plan

-4-



--------------------------------------------------------------------------------



 



are not part of normal or expected compensation for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Company; (h) the
future value of the Award is unknown and cannot be predicted with certainty;
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your Termination of Service by the
Company or a Related Company (for any reason whatsoever and whether or not in
breach of local laws) and in consideration of the grant of the Award to which
you are otherwise not entitled, you irrevocably agree never to institute any
claim against the Company or any Related Company, waive your ability, if any, to
bring any such claim, and release the Company or any Related Company from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claims; (j) in the event of your Termination of Service (whether or not in
breach of local laws), your right to vest in the Award under the Plan, if any,
will terminate effective as of the date that you are no longer actively retained
and will not be extended by any notice period mandated under local law; and
(k) the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.
12. Data Privacy.
     By entering into this Agreement and accepting the Award, you explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of any of your personal data that is necessary to facilitate the
implementation, administration and management of the Award and the Plan. You
understand that the Company and any Related Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     You understand that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company. You authorize the Company, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing,

-5-



--------------------------------------------------------------------------------



 



administering and managing your participation in the Plan. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the Company.
You understand, however, that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the Company.

-6-